                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                              MACON DIVISION


DAVID ANTOINE LUSTER,

        Movant,
                                                            CASE NO.
v.                                                  5:03-cr-00100-TES-CHW-1
UNITED STATES OF AMERICA,

        Respondent.


              ORDER ADOPTING REPORT AND RECOMMENDATION



       After a de novo review of the record in this case, the Report and

 Recommendation [Doc. 63] issued by the United States Magistrate Judge on October 29,

 2019, is hereby ADOPTED and MADE ORDER OF THE COURT. 28 U.S.C. §

 636(b)(1)(C). The Court considered Movant’s Objection [Doc. 64] and finds that it lacks

 merit. Movant’s Motions to Arrest Judgment [Docs. 60, 61] substantively constitute

 second or successive collateral attacks of his convictions. Since Movant did not seek

 authorization from the Eleventh Circuit Court of Appeals to file a second or successive

 motion under 28 U.S.C. § 2255, the Court lacks subject-matter jurisdiction and

 DISMISSES his Motions.

       SO ORDERED, this 15th day of November, 2019.

                                          S/ Tilman E. Self, III
                                          TILMAN E. SELF, III, JUDGE
                                          UNITED STATES DISTRICT COURT
